Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 1 of 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

PAMELA GAUTHEIR CIVIL DOCKET NO:
VERSUS

COMPANY D/B/A SUPER 1 FOODS

#648 AND THE TRAVELERS

INDEMNITY COMPANY OF

CONNECTICUT

*

*

u

*
BROOKSHIRE GROCERY x JUDGE:

=

a

, MAG. JUDGE:

NOTICE OF REMOVAL

Defendant, Brookshire Grocery Company, d/b/a Super 1 Foods, # 648 (“Super 1”), files
this notice of removal on the following grounds:

THE REMOVED CASE
1.

On July 14, 2020, a Petition for Damages was filed on behalf of the Plaintiff, Pamela
Gautheir, in the 18th Judicial District Court for the Parish of Pointe Coupee, State of Louisiana,
styled “Pamela Gauthier versus Brookshire Grocery Company, d/b/a Super 1 Foods #648 and
The Travelers Indemnity Company,” bearing Docket Number 49857, Division “B”

2.

On August 7, 2020, Defendant, Travelers, was served with the Petition for Damages

through its registered agent, the Louisiana Secretary of State.
3.
On August 7, 2020, Defendant, Super 1, was served with the Petition for Damages

through its registered agent, the CT Corporation.

1957479 vl
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 2 of 12

4,

A complete copy of all pleadings currently filed in the court record for the 18th Judicial
District Court, Parish of Pointe Coupee, State of Louisiana, including a copy of all process
served on defendants, it attached hereto as Exhibit A, in globo.

5.

In the Petition for Damages, Plaintiff alleges that, on or about July 16, 2019, Pamela
Gauthier was shopping on the premises of the Super 1, located at 213 Hospital Road in New
Roads, Louisiana, when she slipped on water leaking from the freezer and fell to the floor,
sustaining injuries. Plaintiff alleges that Super 1 was responsible for maintaining the premises,
including the floor. Super 1 denies all liability for the alleged incident.

6.
Plaintiff alleges that, as a result of the fall, she sustained the following damages:
a) Physical pain and suffering (past, present, and future);
b) Mental anguish and suffering (past, present, and future);
c) Medical expenses (past, present, and future);
d) Lost wages (past, present, and future);
e) Loss of enjoyment of life (past and future);
f) Disfigurement and impairment (past, present, and future);
g) Disability; and

h) Other damages which will be proven at trial.

1957479.¥]
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 3 of 12

BASIS OF JURISDICTION
7,

Defendant avers that this Court has original jurisdiction over the claims asserted by
Plaintiff pursuant to the provisions of 28 U.S.C. §§ 1332 and 1441, as this is a civil action
between citizens of different states, where the amount in controversy is in excess of $75,000.00,
exclusive of interests and costs.

PARTIES AND DIVERSITY OF CITIZENSHIP
8.

Defendant shows that there is complete diversity of citizenship between Plaintiff and

Defendant.
>.

Plaintiff, Pamela Gauthier, is a resident of, and domiciled in, the Parish of Pointe Coupee,

State of Louisiana. Accordingly, Pamela Gauthier is a citizen of the State of Louisiana.
10.

Defendant, Brookshire Grocery Company, d/b/a Super 1 Foods #648, is a Texas
corporation that has its principal place of business in Texas. Accordingly, Super 1 is deemed to
be a citizen of Texas.

11.

Defendant, The Travelers Indemnity Company of Connecticut, is a Connecticut

corporation with its principal place of business in Connecticut. Thus, Travelers is deemed to be a

citizen of Connecticut.

1957479.v1
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 4 of 12

12.

Because Plaintiff is a citizen of Louisiana, and Defendants are citizens of Texas and
Connecticut, complete diversity exists.

AMOUNT IN CONTROVERSY
13.

Defendant states that, based upon the allegations of Plaintiffs Petition for Damages and
Plaintiff's Response to Request for Admission, the amount in controversy exceeds the sum or
value of $75,000.00, exclusive of interests and costs.

14,

Plaintiff does not plead, and Louisiana law does not allow Plaintiff to plead, a specific
amount of damages. La. Code Civ. Proc. art. 893(a)(1). In such circumstances, the Fifth Circuit
permits removal under 28 U.S.C. § 1332(c)(2)(B) if the district court finds, by a preponderance
of the evidence, that the amount in controversy exceeds $75,000.00, exclusive of interest and
costs. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (Sth Cir. 2000).

15.

The value of Plaintiff's claims was not ascertainable from the allegations in the Petition
for Damages. As such, on August 24, 2020, Defendant propounded initial discovery to the
Plaintiff, including a Request for Admission that Plaintiffs claims did not exceed $75,000.00,
exclusive of costs and interest. On September 4, 2020, Defendant was served with a response to
the Request for Admission, whereby Plaintiff denied that her claims did not exceed $75,000.00,
exclusive of costs and interest. A copy of Plaintiff's response to the Request for Admission is

attached hereto as Exhibit B.

1957479.v1
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 5 of 12

16.

Plaintiff's response to Defendant’s Request for Admission was the first indication that the
amount in controversy exceeded $75,000.00, exclusive of costs and interest. Defendant shows
that, based upon the information provided by the Plaintiff in response to the Request for
Admission, the amount in controversy exceeds $75,000.00.

17.

Defendant shows that this Court has original jurisdiction over this action pursuant to the
provisions of 28 U.S.C. § 1332(a), in that the amount in controversy exceeds the sum of
$75,000.00, exclusive of interests and costs, and this is an action between citizens of different
States.

REMOVAL IS FIMELY
18.

Defendant shows that this Notice of Removal was timely filed with this Court pursuant to
the provisions of 28 U.S.C. § 1446(b)(3) and § 1446(c)(3)(A), as notice was filed within 30 days
receipt by Defendant of Plaintiff's Response to Request for Admission, on September 9, 2020,
which response was the first pleading or other paper from which it could first be ascertained that
this case was removable.

CONSENT TO REMOVAL
19.
All Defendants have been served with the Petition for Damages and join in this removal.

Super | is the sole remaining defendant in this matter, and hereby consents to this removal.

1957479 v4
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 6 of 12

VENUE
20.

The venue of this removal action is proper pursuant to the provisions of 28 U.S.C. §
1441(a), as the United States District Court for the Middle District of Louisiana embraces Pointe
Coupee Parish and the 18th Judicial District Court, the place where the state court action is
pending.

21.

Based on the foregoing, Defendant shows that this matter is properly removable to this

Court pursuant to the provisions of 28 U.S.C. § 1441, ef seq.
22.

Written notice of the filing of this removal will be sent to the adverse party as required by

23.
A true copy of this notice of removal is being filed with the Clerk of Court for the 18th
Judicial District Court for the Parish of Pointe Coupee, State of Louisiana, as required by law.
24.
WHEREFORE, Defendant, Brookshire Grocery Company, d/b/a Super 1 Foods, # 648,
prays that the action be removed to this Court, that the Court accept jurisdiction of the action,
and that the action be placed on the docket of the Court for further proceedings, as though it were

originally instituted in the Court.

1957479.v]
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 7 of 12

Respectfully Submitted,
BY ATTORNEYS:

BREAZEALE, SACHSE & WILSON, L.L.P.
One American Place, 23rd Floor

Post Office Box 3197

Baton Rouge, Louisiana 70821-3197
Telephone: 225-387-4000

Facsimile: 225-381-8029

Email: Trenton.Oubre@bswillp.com

/s/ Trenton J. Oubre

 

Trenton J. Oubre, T.A., La. Bar Roll No. 20999
Druit G. Gremillion, Jr., La. Bar Roll No. 33867
Kelsey A. Clark, La. Bar Roll No. 36413
Katherine M. Cook, La. Bar Roll No. 37640
Counsel for Super |

1957479.v1
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 8 of 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

PAMELA GAUTHEIR * CIVIL DOCKET NO:
by
VERSUS *
fe
BROOKSHIRE GROCERY * JUDGE:
COMPANY D/B/A SUPER1 FOODS = *
#648 AND THE TRAVELERS
INDEMNITY COMPANY OF * MAG. JUDGE:
CONNECTICUT *
AFFIDAVIT
STATE OF LOUISIANA

PARISH OF EAST BATON ROUGE
BEFORE ME, the undersigned authority, personally came and appeared
Katherine M. Cook
who, after being duly sworn, did depose and say:

That the allegations contained in the Notice of Removal filed herein are true and correct

Katherine M. Cook

to the best of her knowledge, information, and belief.

 

SWORN TO AND SUBSCRIBED before me, Notary Public, this 2nd day of October,

2020, Baton Rouge, Louisiana.

oom

Christine M. Colwell
Notary ID No. 162621/La. Bar Roll No. 38699
My Commission Is For Life

 

OFFICIAL SEAL
Tis. CHRISTINE M. COLWELL
LA BAR ROLL #38693
NOTARY PUBLIC ID NO. 162621
STATE OF LOUISIANA
PARISH OF EAST BATON ROUGE
My Commission is for Life

  

1957479.v1
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 9 of 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

PAMELA GAUTHEIR CIVIL DOCKET NO:

VERSUS

BROOKSHIRE GROCERY JUDGE:
COMPANY D/B/A SUPER 1 FOODS
#648 AND THE TRAVELERS

INDEMNITY COMPANY OF MAG. JUDGE:
CONNECTICUT és

*
*
*
*
*
*
*
*

PROOF OF SERVICE

Katherine M. Cook, being duly sworn, does depose and say that she is a member of the
bar of the State of Louisiana, is admitted to practice before the United States District Court,
Middle District of Louisiana, is a member of the firm Breazeale, Sachse & Wilson, L.L.P., and is
counsel for Defendant, Brookshire Grocery Company, d/b/a Super 1 Foods, # 648.

Affiant further states that, on the 2nd day of October, 2020, after the Notice of Removal
is filed with the above Court, she is forwarding a copy of said Notice of Removal and
attachments via electronic mail and by depositing same in the U.S. Mail, postage prepaid and
properly addressed to:

Georgia B. Day
11817 Bricksome Ave., Suite A
Baton Rouge, LA 70816
E: georgia@daylawgroup.com
F: 225-292-4149
Affiant further states that, on the same day, immediately following the delivery of the

aforesaid papers, she is having a copy of the notice of removal filed with the Clerk of Court for

the 18th Judicial District Court, Parish of Pointe Coupee, State of Louisiana, for filing in the

$957479.v1
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 10 of 12

matter entitled “Pamela Gauthier versus Brookshire Grocery Company, d/b/a Super 1 Foods

#648 and The Travelers Indemnity Company,” bearing Docket Number 49857, Division “B”.

Kate W .(coe—

Katherine M. Cook

SWORN TO AND SUBSCRIBED before me, Notary Public, this 2nd day of October,

2020, Baton Rouge, Louisiana.

Christine M. Colwell

Notary ID No. 162621/La. Bar Roll No. 38699
My Commission Is For Life

OFFICIAL SEAL
CHRISTINE M. COLWELL
LA BAR ROLL #38699
MOTARY PUBLIC ID NO. 162621
STATE OF LOUISIANA
PARISH OF EAST BATON ROUGE
My Commission is for Life

  

1957479.v1
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 11 of 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

PAMELA GAUTHEIR CIVIL DOCKET NO:

*
*
w

VERSUS

+

BROOKSHIRE GROCERY JUDGE:

COMPANY D/B/A SUPER 1 FOODS
#648 AND THE TRAVELERS
INDEMNITY COMPANY OF MAG. JUDGE:
CONNECTICUT ‘

Pe ee

 

 

 

NOTICE TO ADVERSE PARTY

TO: Georgia B. Day

11817 Bricksome Avenue, Suite A

Baton Rouge, Louisiana 70816

YOU ARE HEREBY NOTIFIED that the Defendant, Brookshire Grocery Company,
d/b/a Super 1 Foods, # 648, has filed the attached Notice of Removal, along with other attached
documents, with the Clerk of Court for the United States District Court, Middle District of

Louisiana, and a copy of said Notice of Removal has been filed with the Clerk of Court for the

18th Judicial District Court, Parish of Pointe Coupee, State of Louisiana.

1957479.v1
Case 3:20-cv-00662-BAJ-SDJ Document1 10/02/20 Page 12 of 12

Respectfully Submitted,
BY ATTORNEYS:

BREAZEALE, SACHSE & WILSON, L.L.P.
One American Place, 23rd Floor

Post Office Box 3197

Baton Rouge, Louisiana 70821-3197
Telephone: 225-387-4000

Facsimile: 225-381-8029

Email: Trenton.Oubre@bswllp.com

/s/ Trenton J. Oubre

 

Trenton J. Oubre, T.A., La. Bar Roll No. 20999
Druit G. Gremillion, Jr., La. Bar Roll No. 33867
Kelsey A. Clark, La. Bar Roll No. 36413
Katherine M. Cook, La. Bar Roll No. 37640
Counsel for Super |

1957479.v]
